                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           SHAWN DICKERSON,                              Case No. 18-04255 EJD (PR)
                                  11
                                                       Plaintiff,                        ORDER OF DISMISSAL
                                  12
Northern District of California
 United States District Court




                                  13            v.
                                  14
                                           SANTA CLARA COUNTY MAIN JAIL,
                                  15
                                                      Defendant.
                                  16

                                  17

                                  18           Plaintiff, a state prisoner, filed a pro se civil rights complaint pursuant to 42 U.S.C.
                                  19   § 1983.1 Plaintiff also filed a motion to proceed in forma pauperis (“IFP”). (Docket No.
                                  20   6.) On November 5, 2018, the Court issued an order advising Plaintiff that his IFP
                                  21   application was deficient because he failed to attach a Certificate of Funds in Prisoner’s
                                  22   Account completed and signed by an authorized officer at his correctional facility and a
                                  23   copy of his prisoner trust account statement showing six months of transactions. (Docket
                                  24   No. 13.) Plaintiff was directed to file the necessary documents to support his IFP
                                  25   application within twenty-eight days or face dismissal. (Id.) The deadline has passed, and
                                  26

                                  27
                                       1
                                  28     The matter was reassigned to this Court after Plaintiff declined magistrate judge
                                       jurisdiction. (Docket Nos. 7, 9.)
                                   1   Plaintiff has not filed the necessary documents to complete his IFP application or paid the
                                   2   filing fee. Accordingly, Plaintiff’s case is DISMISSED without prejudice for failure to
                                   3   pay the filing fee.
                                   4             The Clerk shall terminate all pending motions and close the file.
                                   5             IT IS SO ORDERED.
                                   6   Dated: _____________________
                                                1/10/2019                                     ________________________
                                                                                              EDWARD J. DAVILA
                                   7
                                                                                              United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order of Dismissal
                                  25   P:\PRO-SE\EJD\CR.18\04255Dickerson_dism-ifp.docx

                                  26

                                  27

                                  28                                                      2
